Wissler, P. J., Burkholder, J.,
This matter is before the court upon petition of *370Leon. H. Bixler for review in accordance with the Act of June 3, 1953, P. L. 270, sec. 1, 34 PS §1311.315, paragraph 6, of an order of the Pennsylvania Game Commission dated July 8, 1955, denying him the right to hunt or trap within this Commonwealth, with or without a license, for a period of one year, beginning 9-1-55 and ending 8-31-56, and that he be required to furnish satisfactory proof to the commission that all required bills have been satisfactorily adjusted before such license shall be restored.
On August 26, 1955, this court fixed October 7, 1955, at 2:30 p.m., in courtroom no. 1, as the time and place of hearing on the petition, and a hearing was duly held that day.
By section 1311.315, paragraph 6, a hearing on a petition for review of such revocation is heard de novo by a judge or judges of the court without a jury. It therefore becomes the duty of the court to determine anew from the testimony taken whether petitioner should be denied the right to hunt or trap within this Commonwealth, with or without a license, for a period of one year, and be required to furnish satisfactory proof to the commission that all required bills have been satisfactorily adjusted before such license shall be restored. It should be noted that the power conferred upon the commission to revoke any hunter’s license is an administrative and not a judicial function: Bureau of Highway Safety v. Wright, 355 Pa. 307. According to the evidence there were four hunters in the party of Russell Unger Neff who was shot and three hunters in the party of Leon H. Bixler, petitioner. All of them, as well as the two representatives of the game commission who investigated the case, testified. Their testimony in some respects was conflicting and in many instances was not clear. Nevertheless, considering all of it, the court finds as a fact that Russell Unger Neff was injured by the discharge *371of a firearm on October 30, 1954, in East Cocalico Township, Lancaster County, fired by Leon H. Bixler, petitioner, in a careless and negligent manner, while engaged in hunting, and that the payment of hospital and medical services required by Russell Unger Neff have not been satisfactorily adjusted.
Considering all the evidence on this appeal and all the circumstances, the court feels that the Pennsylvania Game Commission was justified in revoking petitioner’s hunting license for a period of one year, and requiring him to furnish satisfactory proof to the commission that all required bills have been satisfactorily adjusted before such license shall be restored.
And now, November 18, 1955, the petition of Leon H. Bixler for an appeal from revocation of his hunting license is dismissed.